With regards to claims  1-20  and 46, the prior art of does not disclose or fairly teach the specific circuit configuration with emphasis on a dielectric puck comprising first and second end faces and a side wall extending there between, the puck being dimensioned such that when in the tube bore a dominant resonant mode of the puck is a doubly degenerate mode; the puck being arranged in the tube bore spaced apart from the first and second covering plates with the first and second end faces normal to the length axis and centered on the length axis :the puck being spaced apart from the tube wall by a plurality N of electrically conductive spacer blocks, the spacer blocks being spaced equally around the length axis and spaced apart from the covering plates; and a symmetry breaking structure adapted to modify the coupling between the two degenerate modes and also their relative frequencies.   With  regards to claims 21-45, 47 and 48, the prior art does not disclose or fairly teach the specific circuit configuration with emphasis on the plurality of pucks being arranged within the tube bore spaced apart from each other and the covering plates, each of the pucks being arranged with its end faces normal to the length axis and centered on the length axis, the puck adjacent to the first covering plate being an input puck; each of the pucks being spaced apart from the tube wall by a plurality N of electrically conductive spacer blocks, the spacer blocks being spaced equally around the length axis; each of the pucks being separated from an adjacent puck of the plurality of pucks in the tube bore by a coupling gap, each coupling gap having an electrically conductive iris plate arranged therein, each of the iris plates having at least one coupling slot extending there through; the spacer blocks being spaced apart from the covering and iris plates and  each of the pucks having a symmetry breaking structure associated therewith, each of the symmetry breaking structures being adapted to modify .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
March 5, 2021
/K.E.G/            Examiner, Art Unit 2843   

/ROBERT J PASCAL/             Supervisory Patent Examiner, Art Unit 2843